
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.17



AMENDMENT TO EMPLOYMENT LETTER


        This amendment (this "Amendment") to the Employment Letter (the
"Employment Letter") entered into as of November 28, 2007 between EMC
Corporation ("EMC"), and Joseph M. Tucci (the "Executive"), is made as of
December 4, 2008.

        WHEREAS, EMC and the Executive are parties to the Employment Letter and
a Change in Control Severance Agreement dated as of November 28, 2007 (the
"Change in Control Agreement"); and

        WHEREAS, the Change in Control Agreement provides for the Executive to
receive a lump sum severance payment upon a qualifying termination of employment
within twenty-four months following a Change in Control (as defined in the
Change in Control Agreement); and

        WHEREAS, the Employment Letter provides for the Executive to receive
severance in installments following an involuntarily termination of employment;
and

        WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended
and the regulations and guidance promulgated thereunder ("Section 409A"),
provides, subject to certain inapplicable exceptions, that a single plan may
only permit one time and form of payment; and

        WHEREAS, the Change in Control Agreement and the Employment Letter will
be considered to constitute a single plan under Section 409A; and

        WHEREAS, the parties wish to amend the Employment Letter in order to
comply with Section 409A;

        NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

1.Paragraph 7(a) of the Employment Letter is hereby amended by the addition of
the following text at the end of such paragraph:

This amount will be paid to you within thirty days following your termination of
employment.

2.Paragraph 7(b) of the Employment Letter is hereby amended and restated in its
entirety to provide as follows:

(b) If you are terminated by EMC without "cause" (as defined in your Change in
Control Agreement), EMC will pay you an amount equal to the sum of your base
salary and target incentive bonus as described in Paragraph 3 above in a lump
sum within thirty days following your termination. Consistent with the treatment
of other senior executives, over the remaining term of this arrangement or over
an eighteen month period, whichever is longer (the "Continuation Period"), EMC
will continue your benefits and any equity you hold as of the date of
termination will continue to vest. If any of your equity grants would, by their
terms, continue to vest for longer than the Continuation Period, they will
continue to vest according to the terms of the applicable plan and grant. To the
extent required to comply with Section 409A of the Internal Revenue Code,
payments and benefits will be delayed until the six-month anniversary of your
termination of employment.

3.Paragraph 9 is hereby amended by the addition of the following text at the end
of such paragraph:

To the extent necessary to comply with the provisions of Section 409A of the
Internal Revenue Code, any reimbursements under this arrangement shall be made
not later than the end of the calendar year following the year in which the
reimbursable expense is incurred or applicable tax is paid. Any reimbursement or
in-kind benefit provided under this arrangement shall, except as permitted by
Section 409A, not be subject to liquidation or exchange for another

--------------------------------------------------------------------------------



benefit. Further, the amount of the expenses eligible for reimbursement, or
in-kind benefits to be provided under this arrangement during any taxable year
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year.

4.The Employment Letter is hereby amended by the addition of a new paragraph 11
that provides as follows:

11. For purposes of this Agreement, your employment will not be considered to be
terminated unless and until such termination of employment constitutes a
"separation from service" for purposes of Section 409A of the Internal Revenue
Code.

5.This Amendment shall be effective as of the date hereof.

6.This Amendment may be executed in counterparts, each of which shall be an
original and all of which shall constitute the same document.

7.Except as modified by this Amendment, the Employment Letter is hereby
confirmed in all respects.

        IN WITNESS WHEREOF, this Amendment has been duly executed and delivered
as of the date and the year first written above.


 
 
EMC CORPORATION
 
 
/s/ David N. Strohm


--------------------------------------------------------------------------------

David N. Strohm
Lead Director
 
 
EXECUTIVE
 
 
/s/ Joseph M. Tucci


--------------------------------------------------------------------------------

Joseph M. Tucci


--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.17



AMENDMENT TO EMPLOYMENT LETTER
